Citation Nr: 0426279	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  95-09 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of injury to 
neck, feet and legs.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, which denied the benefits sought.

The case was previously before the Board in July 1997 and in 
January 2000, at which times it was Remanded for further 
development.  The case was again before the Board in January 
2004, at which time several claims were remanded for 
additional development, but the claim pertaining to 
entitlement to service connection for residuals of injury to 
neck, feet and legs was denied.  The veteran appealed only 
that adverse determination to the U.S. Court of Appeals for 
Veterans Claims (Court), and the Board's January 2004 
decision vis-à-vis entitlement to service connection for 
residuals of injury to neck, feet and legs was vacated and 
remanded for compliance with a Joint Motion for Partial 
Remand.  

Although the veteran was represented on his appeal to the 
Court, that representative is not authorized to represent 
clients before the VA.  The Board also notes that the veteran 
has filed what is purported to be a notice of disagreement as 
to the removal of his representative, whose prior authority 
to represent VA claimants was revoked.  Pursuant to 38 C.F.R. 
§ 20.604 (b) (2003), the Board is without jurisdiction as to 
that matter, and representation, therefore, is not appealable 
to the Board.  Should the veteran desire representation 
before the VA, he may obtain alternate representation. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran should be afforded the opportunity to obtain 
alternate representation.  

In addition, the Board notes that the veteran has recently 
submitted documents representing his consent for release of 
medical information.  Although the veteran has instructed 
that such evidence may be obtained directly by the Board, his 
suggested approach would likely prove overly complicated 
since the case is necessarily being remanded for compliance 
with the Court's Order.  Moreover, any such evidence obtained 
may be pertinent to other issues on appeal.  Accordingly, the 
Board is if the opinion that any evidence should be obtained 
by the RO, consolidated within the claims file, and 
considered accordingly.  

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order).  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003). 

The Board observes that in this case a VCAA notice letter was 
issued by the Board in September 2002; whereas, the VCAA 
notice letter should have originated from the RO as per 
recent guidance from the Court.  

Moreover, the Court in Quartuccio v. Principi, 16 Vet. App. 
183 (2002), interpreted VA 's obligations under the VCAA, 
noting that a claimant was defined under the Act as "any 
individual applying for, or submitting a claim for, any 
benefit under the laws administered by the Secretary." 38 
U.S.C.A. § 5100.  Upon receipt of a complete or substantially 
complete application, VA must notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to VA 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a).  As part of the notice, VA must notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be obtained by VA.

The Joint Motion for Remand in this case critiques the 
adequacy of VA compliance with Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Charles v. Principi, 16 Vet. App. 
370 (2002).  Recent decisions by the U.S. Court of Appeals 
for Veterans Claims have mandated that VA ensure strict 
compliance with the notice provisions of the VCAA.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be afforded the 
opportunity to obtain representation 
authorized to represent clients before 
the VA.

2.  The RO should obtain the records (not 
already in the claims folder) suggested 
by releases executed from May thru July 
2004 and associate them with his claims 
folder in order to give the veteran every 
consideration with respect to the present 
appeal and to ensure that the VA has met 
its duty to assist the veteran in 
developing the facts pertinent to the 
claim.  If the search for such records 
have negative results, documentation to 
that effect from each of such contacted 
entities should be placed in the claim 
file.

3.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth in 
the Veterans Claims Assistance Act of 
2000, specifically including all 
provisions under 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) 
(38 C.F.R. § 3.159).  In particular, the 
RO should ensure compliance with VA 's 
obligations under the VCAA as interpreted 
by Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

4.  Thereafter, and after undertaking any 
further development, the RO should 
readjudicate the issue on appeal, 
considering all evidence including that 
associated with the claims file since 
issuance of the last Supplemental 
Statement of the Case.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




